DETAILED ACTION
Status of Claims
	Claims 1-5 and 7-10 are pending.
	Claim 6 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All rejections from the previous Office action stand. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, the phrase “has no irregularity that visibly is observed” is indefinite because it is unclear what indicates irregularity.  It is unclear what visible observation is required.  It is unclear what scale or testing is necessary.  It is unclear what is required of the surface.  Further, the irregularity of glossiness appears to be a subjective observation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP 2011-174146), in view of Sano et al. (US 2006/0210823), in view of Sheng et al. (CN 102965699) and in view of Shinozaki et al. (CN 104903495). 
Regarding claims 1-5, Sano discloses a method of producing an electrolytic copper foil (Solution), the method comprising:
Producing an electrolytic copper foil with a sulfuric acid-copper sulfate aqueous solution, an insoluble anode made of titanium coated with a platinum group element or an oxide thereof, a titanium cathode drum and generating a direct current between the two electrodes (Solution = forming an electrolytic copper foil by passing a direct current between an insoluble anode and a cathode drum facing the insoluble anode, in the presence of a sulfuric acid-copper sulfate aqueous solution not containing a heavy metal other than a copper metal, as an electrolytic solution, between the insoluble anode and the cathode drum, wherein the insoluble anode has a surface of a substrate covered with at least one material selected from the group consisting of a platinum group metal, and an oxide thereof); 
The electrolyte includes a nonionic water-soluble polymer such as polyglycerin, acetylene glycol or hydroxyethyl cellulose included in an amount in a range of 5 to 40 mg/L and optionally provided in 10 ppm (page 5, Table 1 = additive (A) is a water-soluble or dispersible nonionic organic compound in an amount from 5 to 15 ppm; also applied to instant claim 3);
Including an active organic sulfur compound such as sodium 3-mercapto-1-propanesulfonate in an amount of 2.0 to 40 mg/L and optionally 5 or 10 ppm (page 5, Table 1 = additive (C) which is a sulfonate salt of an active organic sulfur compound in an amount from 2 to 10 ppm; also applied to instant claim 4);
Including thiourea in an amount of 0.5 to 7.0 mg/L optionally in an amount including 3.0 ppm (page 5, Table 1 = additive (D) which is a thiourea-based compound in an amount from 2.5 to 15 ppm; also applied to instant claim 5); and
Including chloride ions in an amount including 20-70 mg/L optionally 30-40 ppm (page 5, Table 1 = additive (E) which is a chloride ion in an amount from 5 to 30 ppm).  The additive (D) and the additive (A) are added so as to have a ratio (D)/(A) of 0.3 (3 ppm/10 ppm; as applied to instant claim 2).  
	Sano discloses the claimed invention as described above.  Sano does not disclose the additive A having a molecular weight of 200000 to 5000000.
	In the same field, Sano (‘823) discloses a method of producing electrolytic copper foil wherein hydroxyethyl cellulose is present with a molecular weight of 250000 to 1600000. Sano teaches that when the molecular weight is lower than 250000 even when other additives are adjusted, a roughness of a matte side is not reduced, and a tensile strength is remarkably reduced with time and on the other hand, when a molecular weight exceeds 1600000, a desired electrodeposited copper foil with low surface roughness is obtained.  Sano teaches that an upper limit of a molecular weight does not determine properties of an electrodeposited copper foil with low surface roughness, however, as a molecular weight grows larger, a viscosity is increased and handling becomes difficult [0019].  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method with a soluble type nonionic organic compound such as hydroxyethyl cellulose with a molecular weight of 200000 to 5000000 because Sano teaches that hydroxyethyl cellulose may be present with a molecular weight of 250000 to 1600000 and such that when the molecular weight is lower than 250000 even when other additives are adjusted and a roughness of a matte side is not reduced [0019].  
	The combination of Sano (‘146) and Sano (‘823) does not disclose the electrolytic solution comprising a collagen peptide.  
	Sheng discloses a method of producing an ultra-thin electrolytic copper foil comprising a low molecular weight peptide which has an influence on the quality and physical properties including tensile strength and unit elongation of the ultra-thin electrolytic copper foil (page 3).  Sheng teaches that additives directly affect the properties of the copper foil.  Sheng teaches the that formed copper foil may have a thickness of 6 microns and that it is desirable to have foil thicknesses of less than 9 microns (pages 3-4).  Sheng teaches that the copper foil method achieves a balance or optimum relationship between tensile strength and elongation (pages 3-4).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a peptide because Sheng teaches that a peptide is included as an additive in an electrolytic copper solution to improve the quality and physical properties including tensile strength and unit elongation of the ultra-thin electrolytic copper foil (page 3).  
	Sheng does not disclose the peptide as a collagen peptide, however, Shinozaki discloses in the same field of endeavor a method of producing electrolytic copper foil including an organic additive such as Nippi peptide (PBF) in an amount including 1- 20 ppm (= collagen peptide, pages 7 and 13, “wherein the electrolytic solution contains 1 ppm to 20 ppm selected from the group consisting of thiourea-based compounds, 3-mercaptopropanesulfonate, hydroxyethyl cellulose, and peptides, [0086] and [0090] of Applicant’s supplemental English translation of Shinozaki).  Shinozaki’s electrolytic copper solution also contains similar additives as the cited prior art above including thiourea (page 13), 3-mercaptopropanesulfonate, hydroxyethyl cellulose (page 17) and chloride (pages 4 and 7).  Regarding the claimed ratio of (C)/(B) in a range from 0.3 to 04, given the amounts of the collagen peptide of Shinozaki and the sulfonate salt of Sano as described above, the ratio of the two components overlaps with the instant range (sulfonate of Sano 5 or 10 ppm /collagen peptide of Shinozaki 1-20ppm).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a collagen peptide because Shinozaki teaches in the same field of endeavor the inclusion of an organic additive such as a collagen peptide to produce the desired copper foil.  It would have been obvious to substitute the peptide of Sheng with the collagen peptide of Shinozaki for producing the same or similar predictable result.
	Regarding the claimed thickness from 7- 10 microns, the teachings of Sheng are inclusive of a 6 micron thick copper foil and Sheng further teaches that it is desirable to produce copper foils with thicknesses less than 9 microns.  Regarding the claimed tensile strength in a range of 500 MPa or more both immediately after being produced and 48 hours and lowering of the tensile strength of the electrolytic copper foil after being produced is suppressed, Sano (‘823) teaches that the method is produced with the concern of tensile strength being maintained over time.  Figure 1 of Sano (‘823) shows the maintained tensile strength over a five hour period.  Although the five hour period is not the claimed 48 hours, the concept of maintaining the tensile strength over time is clearly presented in Sano (‘823).  Sheng teaches that tensile strength is controlled by additive composition and teaches a balance between tensile strength and elongation (pages 3-4).  Sheng further teaches a tensile strength of 460 N/mm2 (abstract) which is close to the claimed range.  The electrolytic copper foil of Sano (‘146) has a tensile strength of 500 MPa (abstract, Table 2).  Therefore, given the combination of prior art, one of ordinary skill in the art would have a reasonable expectation of achieving a tensile strength over a period of time such as 48 hours.  Moreover, the claimed phrasing in regards to the tensile strength is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  
Regarding claim 7, referring to the claimed properties of the deposited foil (e.g. electrical conductivity, surface roughness, elongation percentage), the combination of prior art teaches the same methods and materials claimed therefore the properties would necessarily be present.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Moreover, Sano (‘146) discloses a surface roughness of 2.0 micron (abstract).  Sano discloses elongation percentage of 8.0 %.
Regarding claims 8 and 9, the use of the electrolytic copper foil does not further limit the claimed method of forming the electrolytic copper foil.  
	Regarding claim 10, the instant claim is indefinite as described above. Sano recognizes that the glossiness is based on a result effect variable (pages 4-5; e.g. concentration of additives) therefore the adjustment of the glossiness would have been an obvious engineering design choice.  Shinozaki discloses that additives are included in the electrolyte for the purpose of glossiness [0040].  

Response to Arguments
Applicant's arguments filed 8 June 2022 have been fully considered but they are not persuasive. On page 6 of the response the argument states that Shinozaki does not disclose the claimed range of 6.5 to 15 ppm.  The Examiner respectfully disagrees with this analysis.  Shinozaki states via the English translation “wherein the electrolytic solution contains 1 ppm to 20 ppm selected from the group consisting of thiourea-based compounds, 3-mercaptopropanesulfonate, hydroxyethyl cellulose, and peptides” [0086], [0090] of the Applicant provided English translation (8 June 2022).  The phrasing stating “group consisting of” indicates that the amount is present for any one of the selected additives.  This is further disclosed based on Example 16 which is in an amount of 20 ppm.  The disclosure of Shinozaki indicates that any one of the additives listed may be present in the amount of 1 to 20 ppm which overlaps with the claimed range.  The argument in regards to Shinozaki is continued onto page 8 and states that Shinozaki merely discloses that all of the additives (A)-(D) or less may be present in the electrolyte, and that a total amount of the present additive(s) is in a range of 1-20 ppm and that Shinozaki does not disclose a particular amount of the additive (B) or that of the additive (C) in the electrolyte.  The Examiner respectfully disagrees with this analysis.  Shinozaki clearly provides a range of collagen peptide that overlaps with the claimed range. In regards to the concentration when more than one additive is present, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Moreover, Sano discloses an active organic sulfur compound such as sodium 3-mercapto-1-propanesulfonate in an amount of 2.0 to 40 mg/L and optionally 5 or 10 ppm (page 5, Table 1 = additive (C)).  
The remarks on pages 6-7 of the response discuss the claimed concentrations and ratio.  The argument states that the Declaration provided 8 June 2022 demonstrates the significance of the combination of the additive amounts of (B) and (C).  The Examiner acknowledges the Declaration, however, any criticality to the claimed ratio is not demonstrated.  Table 1 of the Declaration provides 3 examples that lie outside the claimed ratio of 0.3 to 0.4 for (C)/(B). Additional Comparative Example 1, Additional Comparative Example 2 and Comparative Example 3 have ratios of 0.42, 0.26 and 0.27 respectively.  To potentially indicate criticality of the claimed ratio, however, the results of the ratios within the claimed range should provide significant improvements or superior results versus the ratios provided outside the claimed ratio or vice versa, the examples that lie outside the claimed range should indicate poor results compared to the examples that lie within the claimed range.  The results provided on page 5 of the Declaration however do not demonstrate such results.  For example, Example 3 with a ratio that falls within the claimed range (0.36) provides inferior results than examples with a ratio that falls outside the claimed range.  Example 3 indicates that the Bend and Break are ‘fair’. Additional Comparative Example 1, which falls outside the claimed range, has results that are superior than Example 3 with ‘good’ bend and break as indicated in Table 2.  Comparative Example 3 has a ratio that also falls outside the claimed range yet provides ‘excellent’ results in both bend and break.  Therefore the argument that the claimed range of 0.3 to 0.4 is critical is not found persuasive since results outside the claimed range provide superior results than examples that lie within the claimed range.  Beyond the ‘evaluation results’ provided in Table 2, additional properties such as tensile strength, elongation, roughness and electrical conductivity do not demonstrate any criticality to the claimed range.  The totality of the results does not sufficiently demonstrate criticality to the claimed range.  There are present results from examples that also lie within the claimed range that produce inferior results.  The results do not consistently indicate a criticality to the claimed range.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795